UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): 9/12/13 QUICK-MED TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 000-27545 65-0797243 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) th Street Gainesville, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (888) 835-2211 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Company Overview September 2013 The following discussion provides only a brief description of the document described below.The discussion is qualified in its entirety by the full text of the agreement, which is attached to this Current Report on Form 8-K as an exhibit. Presentation to investors describing the company’s business development, operations and markets. Item 9.01 Financial Statements and Exhibits (c) Exhibits. Exh. No. Description Powerpoint Presentation entitled “Quick-Med Technologies, Inc. –Company Overview September 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. QUICK-MED TECHNOLOGIES, INC. (Registrant) Date: September 12, 2013 /s/Paul Jenssen Paul Jenssen, Chief Financial Officer
